Citation Nr: 0025400	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  93-07 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from August 1969 to March 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1992 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).  In a decision dated February 26, 
1996, the Board declined to reopen a previously denied claim 
seeking entitlement to service connection PTSD.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In September 
1998, the Court vacated the Board's decision and remanded 
this issue for readjudication and disposition in accordance 
with their decision.  In February 1999, the Board remanded 
the case to the RO for further development in compliance with 
the Court's decision.  Following development on remand, the 
RO determined that new and material evidence had been 
submitted to reopen the appellant's claim of service 
connection for PTSD, but that the claim was not well 
grounded.  The case was returned to the Board for further 
appellate review.


FINDINGS OF FACT

1. Service connection for PTSD was denied by the Board in 
July 1981, essentially on the basis that there was no 
approved diagnosis of that disorder. 

2. Evidence submitted since that Board decision includes a 
diagnosis of PTSD, and is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.

3. There is some evidence that the veteran served in combat 
conditions, and there is medical evidence of a diagnosis 
of PTSD related to such service.  

4.  There is insufficient evidence for correct disposition of 
the claim.


CONCLUSIONS OF LAW

1. New and material evidence has been submitted, and the 
claim of service connection for PTSD may be reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.156(a)(1999).

2. The veteran's claim of service connection for PTSD is well 
grounded, but VA has not satisfied its duty to assist him 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Elkins v. West, 12 Vet. App. 209 (1999) (en banc) and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), the Court 
held that a three-step analysis is necessary when a claimant 
seeks to reopen a previously finally denied claim.  It must 
first be determined if there is new and material evidence to 
reopen a claim; if there is such evidence, the claim is 
reopened and the Board must then determine if the claim is 
well grounded, based upon all the evidence of record.  If the 
Board finds, in such circumstances, that the claim is well 
grounded, it must then be reviewed on its merits, which 
requires consideration of all of the evidence, both old and 
new.  

Service connection for PTSD was previously denied by the RO 
in an unappealed rating decision in October 1991.  That 
decision was final.  38 U.S.C.A. § 7105(c)  After the Board's 
remand of February 1999, the RO readjudicated this case under 
Hodge v. West 155 F. 3d (Fed. Cir. 1998), and concluded, 
based on the medical records denoting a current diagnosis of 
PTSD, that new and material evidence had been submitted to 
reopen the claim.  See Supplemental Statement of the Case 
under cover letter dated March 29, 2000.  The Board agrees.  
The prior Board denial was based essentially on the finding 
that there was no approved diagnosis of PTSD.  Examinations 
in the interim, including in 1988 and in 1999 have produced 
diagnoses of possible PTSD.  This evidence is "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  Hence, it is new and 
material, and the claim may be reopened.
Contrary to the finding by the RO, the Board concludes that 
the claim is also well grounded.  There are several diagnoses 
of PTSD, as well as implied findings of a relationship 
between the diagnosis and events the appellant claims to have 
experienced during his military service in the Vietnam(a 
combat environment).  See Gaines v. West, 11 Vet. App. 353 
(1998) (claim for PTSD well grounded where the veteran 
submits (1) medical evidence of a current disability; (2) lay 
evidence (presumed to be credible) of an in-service stressor, 
which in a PTSD case is the equivalent of in-service 
incurrence or aggravation; and (3) medical evidence of a 
nexus between service and the current PTSD disability).  With 
respect to the fact that the appellant was not diagnosed with 
"clear-cut" PTSD on the recent VA psychiatric examinations 
conducted in August 1999 and November 1999, relevant judicial 
precedent holds that the aforementioned requirement of a 
"current disability" is met if symptoms of the disability 
are demonstrated at the time the application was filed.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Here, PTSD 
has been diagnosed on several occasions over the lengthy 
course of this appeal.  For the threshold requirement of 
well-groundedness, that is sufficient evidence of  "current 
disability".

As the reopened claim of service connection for PTSD is well 
grounded, further development, as set forth in the REMAND 
below, is in order.


ORDER

The claim of entitlement to service connection for PTSD is 
reopened.  The appeal to establish that the claim of service 
connection for PTSD is well grounded is granted.


REMAND

The representative has requested that the file be returned to 
the RO for re-examination in order to reconcile the various 
psychiatric diagnoses of record.  The Board agrees this is 
necessary.  It appears based on the two VA examinations 
conducted in 1999 that the appellant has generalized anxiety 
and dysthymia which "may be" (August 1999 examination) or 
"seems to have been" (November 1999 examination) 
exacerbated by his experiences in Vietnam.  The examiners 
both agreed that he did not have PTSD.  The Board observes 
that when the appellant was examined in November 1999, it  
was stated that there were no "major" stressors to support 
a "clear-cut" diagnosis of PTSD.  The current (DSM-IV) 
criteria do not require "major" stressors to support a PTSD 
diagnosis.  The Board can only surmise that, in using a 
descriptive adjective like the word "major," the examiner 
found that the appellant's reported stressors were not 
sufficient to evoke intense fear, helplessness, or horror in 
almost everyone, suggesting that he was using the more 
objective stressor-inducing standard to establish PTSD set 
forth under the DSM-III-R.  DSM-IV provides a subjective 
standard as to what constitutes a stressor and hence, a 
traumatic event experienced by one person does not actually 
need to be "major" in fear/horror-inducing quality to evoke 
PTSD-type symptoms; what matters is how the person reacts to 
the stressor.  Moreover, the Board notes that the current 
legal standards for service connection under the amended 
version of 38 C.F.R. § 3.304(f) (1999), for application in 
this case, do not require proof of a "clear diagnosis" of 
PTSD.  Rather, the diagnosis must conform with the DSM-IV.  
It therefore appears that the  use of the term "clear-cut" 
diagnosis of PTSD on the November 1999 examination runs 
counter to governing legal standards.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should elicit from the veteran 
additional corroborating evidence of his 
alleged Vietnam War stressors.  He should 
be advised that a meaningful research of 
his stressors will require him to provide 
the "who what, where and when" of each 
stressor.  In connection with this 
inquiry, and if deemed necessary based on 
the quality and substance of the 
information provided by the appellant, 
the RO should request verification of his 
stressors by the U. S. Armed Services 
Center for Research of Unit Records 
(USASCRUR).  USASCRUR should verify any 
detailed stressor information provided by 
the veteran.  The veteran is advised that 
vague accounts of alleged stressors 
without specific details, dates, names, 
etc., will not provide a sufficient basis 
for further investigation of the 
stressors.  A copy of the letter or 
document which the RO sends to the 
USASCRUR to request this information as 
well as any reply should be placed in the 
claims in order to document that the RO 
has complied with VA's duty to assist.  
Any additional action recommended by 
USASCRUR should be followed.  The RO 
should inform the appellant that he may 
submit independent evidence of his 
alleged stressors from military as well 
as nonmilitary sources.  The RO should 
assist the appellant in obtaining such 
evidence, as appropriate.  All documents, 
correspondence, reports or statements 
obtained or generated as a result of 
these inquiries should be associated with 
the claims folder.

2.  The RO should ascertain whether the 
veteran has had any additional VA or 
private psychiatric treatment since he 
was examined at the Beckley VA Medical 
Center in November 1999; obtain all 
records of such treatment; and associate 
with the claims folder.

3.  The RO should then schedule the 
veteran for a VA psychiatric examination 
to determine his correct psychiatric 
diagnosis(es).  If feasible, the 
examination should be conducted by a 
psychiatrist who has not previously 
examined, evaluated or treated the 
appellant.  The claims folder must be 
provided to the examiner for review in 
conjunction with the examination.  If 
PTSD is diagnosed, the examiner should 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptoms and one or more of the 
in-service stressors established by the 
record and found sufficient to produce 
PTSD.  The examiner should also comment 
on the approximate date of onset and 
etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record.  The examiner should attempt to 
reconcile any multiple psychiatric 
diagnoses and/or assessments of record 
based on a review of all of the evidence 
of record.  Rationale for all opinions 
expressed must be provided.  

The appellant should be given adequate 
notice of this examination, which 
includes advising him of the consequences 
of failure to report for the examination.  
If he fails to report for the 
examination, that fact must be noted in 
the claims folder and a copy of the 
scheduling of examination notification or 
refusal to report notice, as applicable, 
should be associated with the claims 
folder.

4.  The RO should ensure that all of the 
foregoing development is completed.  
Then, the RO should readjudicate the 
claim, considering all of the evidence of 
record. 


If the claim remains denied, the veteran and his 
representative should be issued an appropriate supplemental 
statement of the case and given the opportunity to respond.  
Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 



